Citation Nr: 0803497	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969 and from May 22, 1973 to July 30, 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

Although the veteran had requested a hearing at the local RO, 
he withdrew that request in a written communication dated 
February 1, 2005.

Service connection for PTSD was established pursuant to a 
February 2004 rating determination, at which time Diagnostic 
Code 9411 was assigned for the disability.  Although 
retaining the Diagnostic Code of 9411, the RO redesignated 
the disability as "anxiety, also claimed as PTSD", in the 
context of an April 2005 rating.  The veteran's 
representative has disputed the recharacterization of the 
service connected disability, and, in the absence of medical 
evidence to the contrary, the disability on appeal is set 
forth on the title page of this decision.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The veteran has advanced a claim of entitlement to service 
connection for sleep apnea.  When a veteran submits a claim 
for service connection for a disability under any theory of 
entitlement, VA's duty to assist him is triggered as to all 
theories under which he could be entitled to service 
connection.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).  A short medical note from September 2004 
suggests that the veteran's sleep apnea is related to service 
connected PTSD.  However, no rationale was offered for the 
opinion, and the psychiatrist rendering that opinion is no 
longer in the employment of VA.

Without obtaining clarification or a more detailed rationale, 
the RO appears to have rejected the September 2004 note 
because of the lack of rationale.  But see Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient or of doubtful 
weight or credibility, the record must be supplemented by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
ultimate conclusions.).  Accordingly, additional development 
is required.

Concerning service connection for sleep apnea, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Since it is unclear as to the nature of the purported 
aggravation in this case and since the above referenced 
opinion was offered by a person no longer employed by the VA, 
the Board considers that an additional opinion from a 
physician with specialization in respiratory conditions would 
materially assist in the development of this appeal.  Thus, 
this claim must be returned for additional development.

The veteran was most recently provided a VA examination in 
February 2005, and, pursuant thereto, his assigned disability 
evaluation was continued at the 50 percent level.  His Global 
Assessment of Functioning (GAF) scale score was 50.  
Thereafter, a September 2005 treatment record suggests that 
the veteran's PTSD symptomatology increased in severity.  His 
medication was adjusted, but the record does not clearly 
reflect whether the disorder subsequently stabilized and/or 
improved.  His mother had recently died.  His GAF score was 
40.  Under the circumstances another examination is 
warranted.  The veteran is entitled to a new VA examination 
where there is evidence that the condition may have worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated him for sleep apnea and/or PTSD 
since September 2005.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent 
possible, and the requested records 
have been associated with the claims 
file, the veteran is to be scheduled 
for a VA psychiatric examination to 
determine the severity of the PTSD.  
All indicated tests and studies are to 
be performed.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist or 
psychologist conducting the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.

The psychiatric examiner should 
identify what symptoms, if any, the 
veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  
The examiner is asked, if possible, to 
determine which symptoms are 
attributable to PTSD and which, if any, 
are attributable to nonservice-
connected psychiatric disorders.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's PTSD consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV) and explain the significance of the 
score.  The examiner should indicate 
whether the GAF score would change if 
the nonservice-connected psychiatric 
disorders were included in the 
assessment.

The examiner is requested to indicate 
which of the following (a), (b), or (c) 
best describes the veteran's mental 
impairment:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name; or

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships; or

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

Adequate reasons and bases should be 
provided to support the opinion 
provided. 

4.  The veteran should be afforded a VA 
medical examination by a VA physician 
with specialization in respiratory 
disorders to offer an opinion, without 
resort to speculation, as to whether it 
is as likely as not that the veteran has 
developed sleep apnea secondary to the 
veteran's PTSD; or, if the sleep apnea 
exists separately from PTSD, the 
physician is to indicate whether the PTSD 
aggravates the sleep apnea..  The 
examiner should also be advised that 
temporary or intermittent flare-ups of a 
disease are not sufficient to be 
considered as "aggravation" for VA 
purposes.  Should the examiner conclude 
that the sleep apnea is aggravated by the 
PTSD, he/she should also opine as to the 
degree of sleep apnea disability but for 
the PTSD.  

The examiner's attention and comment is 
invited with respect to the September 14, 
2004 VA treatment record that suggests 
that the veteran's service connected PTSD 
relates to his sleep apnea.

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner is 
requested to review the claims folder, 
including the service medical records 
and record that such review was 
conducted.  Any special tests deemed 
warranted by the examiner should be 
administered.  The complete rationale 
for all opinions expressed must be 
provided.  All reports should be typed.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



